NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1026-15T2
                                                  A-1027-15T4

BENEDICT FEJOKU,

        Plaintiff-Appellant,

v.

PRUDENTIAL LIFE INSURANCE
COMPANY OF AMERICA, INC.,
n/k/a PRUDENTIAL FINANCIAL,
INC., LEEDS, MORELLI & BROWN,
LLP,1 LENARD LEEDS, STEVEN A.
MORELLI, JEFFREY K. BROWN,
and MARK FABER,

     Defendants-Respondents.
________________________________

LINDA GUYDEN,

        Plaintiff-Appellant/
        Cross-Respondent,

v.

LEEDS, MORELLI & BROWN LLP,
LENARD LEEDS, ESQ., STEVEN A.
MORELLI, ESQ., and JEFFREY K.
BROWN, ESQ.,

        Defendants-Respondents/
        Cross-Appellants.

1
  According to the record, this defendant should be denominated
"Leeds, Morelli & Brown, P.C."
_______________________________________

         Argued April 9, 2018 – Decided June 11, 2018

         Before Judges Sabatino, Ostrer and Rose.

         On appeal from Superior Court of New Jersey,
         Law Division, Bergen County, Docket Nos. L-
         3393-10 (A-1026-15) and L-3571-10 (A-1027-
         15).

         Kenneth S. Thyne argued the cause for
         appellant in A-1026-15 (Roper & Thyne, LLC,
         attorneys; Kenneth S. Thyne, on the briefs).

         Angela M. Roper argued the cause for
         appellant/cross-respondent  in   A-1027-15
         (Roper & Thyne, LLC, attorneys; Kenneth S.
         Thyne, on the briefs).

         Evan H. Krinick (Rivkin Radler, LLP) of the
         New York bar, admitted pro hac vice, argued
         the cause for respondents Leeds, Morelli &
         Brown, PC, Lenard Leeds, Steven A. Morelli,
         and Jeffrey K. Brown in A-1026-15 (Rivkin
         Radler LLP, attorneys; John J. Robertelli and
         Janice J. DiGennaro, on the brief).

         Janice J. DiGennaro (Rivkin Radler, LLP) of
         the New York bar, admitted pro hac vice,
         argued the cause for respondents/cross-
         appellants Leeds, Morelli & Brown, PC, Lenard
         Leeds, Steven A. Morelli, and Jeffrey K. Brown
         in A-1027-15 (Rivkin Radler LLP, attorneys;
         John J. Robertelli, Janice J. DiGennaro, and
         Michael C. Mulè, on the briefs).

         David W. Field and Liza M. Velazquez (Paul,
         Weiss, Rifkind, Wharton & Garrison LLP) of the
         New York bar, admitted pro hac vice, argued
         the cause for respondents Prudential Life
         Insurance Company of America and Mark E. Faber
         in A-1026-15 (Lowenstein Sandler LLP and Liza
         M. Velazquez and Amy L. Barton (Paul, Weiss,
         Rifkind, Wharton & Garrison LLP) of the New

                               2                          A-1026-15T2
            York bar, admitted pro hac vice, attorneys;
            David W. Field, Liza M. Velazquez, and Amy L.
            Barton, on the brief).

PER CURIAM

       These    related     appeals2       by   two    plaintiffs      in    this      legal

malpractice matter arise out of the broader setting of employment

discrimination claims brought by them individually and by over 300

other    employees       against    Prudential        Life   Insurance       Company       of

America.    Both plaintiffs ceased being represented by the law firm

("the Leeds firm") that had initially represented them, after

learning the full details of a fee arrangement with Prudential

that    rewarded     the    law     firm    for       steering   its    clients         into

alternative dispute resolution processes.

       Ultimately, with the assistance of substitute counsel, and

after    moving     in    federal    court      to     set   aside     an    unfavorable

arbitration ruling, plaintiff Linda Guyden obtained a monetary

settlement from Prudential.               Guyden then sued the Leeds firm and

three of its partners in the Law Division, alleging various acts

of malpractice and malfeasance.                 Plaintiff Benedict Fejoku, who

procured       no   settlement       or     favorable        outcome        on   his     own

discrimination claims, sued the Leeds firm on similar grounds,

naming Prudential and others as co-defendants.                       The two lawsuits



2
    We consolidate these appeals solely for purposes of this opinion.

                                            3                                       A-1026-15T2
were administratively assigned to the same trial court vicinage,

along with comparable lawsuits by other former Leeds clients.

      In   successive   rulings,     the   trial    court   granted   summary

judgment to all defendants, dismissing the lawsuits of both Guyden

and     Fejoku.    Fundamentally,     the    court    concluded     that,     by

discontinuing the services of their original law firm (Leeds) long

before their cases had ended, plaintiffs extracted themselves from

the sphere of any initial wrongdoing or malpractice, and thus

could not demonstrate proximate causation of compensable injury.

The court made other various rulings, some of which are challenged

in the present appeals.

      For the reasons that follow, we uphold the trial court's

rulings, except we remand for further proceedings solely with

respect to Guyden.      On remand, the court shall develop the record

definitively and resolve the critical factual question of whether

Prudential, before settling, offered Guyden the opportunity to set

aside    the   arbitration   award   and    allow    her    to   litigate   her

discrimination claims in court.        If such an offer was never made,

then the court's dispositive finding of a lack of sufficient proof

of proximate causation as to Guyden was mistaken, and summary

judgment shall be vacated in her case.              If the court on remand

finds there is a genuine factual dispute as to whether such an



                                      4                                A-1026-15T2
offer was extended, that factual question shall be resolved by a

jury.

       The    summary   judgment    issued    against   Fejoku,    however,     is

affirmed.       We also uphold the trial court's other challenged

rulings.

                                         I.

       In 1999, the Leeds firm entered into a written agreement with

Prudential to attempt to have clients agree to take part in

Alternative Dispute Resolution ("ADR") processes of mediation and

arbitration,      in    lieu   of   litigating    their   claims    in   court. 3

Prudential agreed to pay the Leeds firm a non-refundable $5 million

in counsel fees, consisting of a $3.5 million advance, with an

additional $1.5 million to be paid to the firm by August 1999 or

when    the    first    one    hundred   claims   settled.        According     to

plaintiffs, the Leeds firm did not tell them contemporaneously the

terms of this fee arrangement; they only knew Prudential would be

paying the fees of their lawyers as part of the ADR process.

       Guyden is an African-American certified public accountant who

was hired by Prudential in September 1997. She eventually resigned

in March 2001.         She claims she was paid a lower salary, given a


3
 This agreement has already been described in this court's related
published opinion in Lederman v. Prudential Life Ins. Co., 385
N.J. Super. 324, 334 (App. Div. 2006), which we incorporate by
reference here.

                                         5                               A-1026-15T2
lower bonus, and denied promotions three times because of her

race, in comparison with non-minority employees who allegedly

received better treatment.

     Fejoku is a native of Nigeria who was hired as a staff

accountant    by    Prudential      in   1992.      He    claims    he    was    denied

promotions, harassed, and had to work in a hostile work environment

due to his race.

     Both Fejoku and Guyden, and many other claimants, met at

Leeds' New York offices in May 1999 and signed an agreement which

specified their claims would be pursued exclusively through an ADR

process.    Eventually the Leeds firm's representation of Guyden and

Fejoku discontinued.

     Guyden    retained       new      counsel,     who    filed     suit       against

Prudential    in    federal    court.         The    matter    was       referred      to

arbitration pursuant to the ADR agreement.                 After several days of

hearings,     the     arbitrator         found      Guyden    had        not     proven

discrimination.      Guyden moved to set aside the arbitration result.

Federal District Judge Katharine S. Hayden did not resolve the

merits   of   the    motion,     but     instead    granted    Guyden       discovery

concerning her claim that she had been fraudulently induced to

sign the ADR agreement.

     Thereafter, Guyden mediated with Prudential a settlement, the

terms of which are confidential.              Meanwhile, Fejoku opted not to

                                          6                                     A-1026-15T2
participate in the ADR process.           He was terminated from his

employment by Prudential and obtained no recovery.

     Guyden and Fejoku filed legal malpractice cases against the

Leeds firm and several of its partners, which were consolidated

in the Law Division with those of similar claimants.         Fejoku named

Prudential as a co-defendant.

     Among other things, plaintiffs contend: the Leeds firm had a

conflict of interest; it improperly engaged in the practice of law

in New Jersey without being admitted in this State; it wrongfully

failed to disclose to them in a timely manner the details of the

$5 million fee arrangement; and the fees should be disgorged as a

wrongful payment made to induce a breach a fiduciary duty.              They

also challenge the allocation of legal fees charged by a Special

Discovery Master whom the trial court appointed.

     The   trial   court    granted   summary   judgment   and   dismissed

plaintiffs' claims largely for lack of causation, finding both

Guyden and Fejoku had extricated themselves from the Leeds firm's

initial    representation    and   thereafter    proceeded   with     their

discrimination claims on their own.       They contend those and other

rulings against them were erroneous, and that their lawsuits should

be reinstated.     They also contest the court's approval of the fees

paid to the Special Discovery Master, who is now deceased.



                                      7                             A-1026-15T2
                                    II.

     We first address the dismissal of Guyden's claims.                In doing

so, we focus on the trial court's pivotal finding that Guyden

extricated herself from the Leeds firm's initial representation

and thus cannot prove that she proximately suffered any harm from

its alleged breaches of duty.       As we consider the issues posed on

summary judgment, we view the record in a light most favorable to

Guyden as the non-moving party.          Brill v. Guardian Life Ins. Co.

of Am., 142 N.J. 520, 540 (1995); see also W.J.A. v. D.A., 210

N.J. 229, 238 (2012).

     Although her complaint identifies several different legal

theories, the gravamen of Guyden's lawsuit against the Leeds firm

is an action for legal malpractice.                To prevail on a legal

malpractice claim, a plaintiff must establish the existence of an

attorney-client    relationship    creating    a    duty   of   care    by   the

attorney, breach of that duty, and proximate causation of damages.

Jerista v. Murray, 185 N.J. 175, 190-91 (2005).            A plaintiff must

demonstrate proximate cause by showing his or her former counsel's

negligent   conduct   was   a   "substantial   contributing      factor"       in

causing damages.      Lamb v. Barbour, 188 N.J. Super. 6, 12 (App.

Div. 1982).

     Where, as here, a legal malpractice case arises out of alleged

failures by a plaintiff's former litigation counsel, the plaintiff

                                     8                                  A-1026-15T2
must establish a likelihood of success of the so-called "case-

within-a-case."     Conklin v. Hannoch Weisman, 145 N.J. 395, 417

(1996).    Specifically,     plaintiffs   here   must   show   in     their

malpractice lawsuits that they would have prevailed, or otherwise

obtained a favorable outcome in the cases that their former

attorneys handled, had counsel not deviated from professional

standards of care.    Ibid.; see also Jerista, 185 N.J. at 191.            So

here Guyden must prove not only that lawyers at the Leeds firm

breached their duties to her, but also that she would have obtained

a larger recovery on her underlying discrimination claim against

Prudential if those breaches had not occurred.4

     Guyden alleges the Leeds firm breached its duties to her in

several respects.     Principally, she claims the law firm acted

improperly in advising her to enter into the ADR agreement with

Prudential without disclosing to her that it had a financial

incentive under its fee arrangement with Prudential to steer its

clients into ADR.      Guyden claims the firm had a conflict of

interest by virtue of the fee arrangement, which she characterized

as a "commercial bribe" paid to induce the law firm's breach of

fiduciary duty to clients.    She further contends the firm deviated



4
  The amount of Guyden's settlement is confidential. Any verdict
in her favor in the legal malpractice case would need to be molded
accordingly to treat the settlement as an offset.

                                  9                                 A-1026-15T2
from the standards of care for lawyers who represent clients with

employment discrimination claims, by advising her to give up her

right to litigate those claims in court, where she would have had

broader discovery, the right to a jury trial in a public forum,

and the potential to recover punitive damages.                She also asserts

the Leeds firm, which is based in New York, engaged in the

unauthorized practice of law in New Jersey without being admitted

to practice here.

     To    support   her   contention      of    proximately-caused    injury,

Guyden tendered an expert report from a New Jersey attorney who

frequently represents plaintiffs with employment discrimination

and wrongful discharge claims.         The expert opined that Guyden was

placed at a substantial disadvantage by forfeiting her rights to

litigate in court and limiting herself to the ADR process.                   The

expert maintained that it is widely known that business employers

generally prefer to keep employment cases out of court and to have

such matters instead resolved in private binding arbitration and

that,     conversely,    plaintiffs'       lawyers   resist    doing   so    for

legitimate    tactical     reasons.        The   expert   supported    Guyden's

contention that she would have had more leverage against Prudential

if her claims were litigated in court, and the opportunity to

recover higher damages, including punitives, if she proved her

claims before a jury.

                                      10                                A-1026-15T2
     The     expert    calculated    Guyden's      total   wage   loss    at     over

$800,000, which he opined would be potentially enhanced by a jury

award   in    the     range   of   $125,000   to    $250,000      for    "personal

hardships."         He estimated Guyden, if she proved Prudential's

liability for employment discrimination, would be awarded total

compensatory damages of approximately $1 million, plus or minus

$150,000.     In addition, the expert projected that Guyden would

have recovered three to five times that sum in punitive damages,

if she established the flagrancy of defendant's conduct as required

by the Punitive Damages Act, N.J.S.A. 2A:15-5.9 to -5.17.5

     In its April 8, 2015 oral decision, the trial court found

Guyden's legal theories generally untenable.                  It rejected her

premise    that     discrimination    claimants     are    usually      better   off

litigating their claims in court rather than in arbitration or

other ADR processes.

     The trial court also rejected Guyden's argument that damages

must be presumed if she established that the Leeds firm had been

tortiously induced to breach its fiduciary duties to her.                        The

court noted that no New Jersey precedent has adopted such a

"presumed damages" principle for such cases.                The court declined


5
  Our discussion of these figures should not be construed as a
finding they are reasonable or likely. We simply accept them for
the sake of discussion, viewing the record in a light most
favorable to Guyden.

                                       11                                   A-1026-15T2
to follow an opinion from another jurisdiction supporting such a

theory in a case coincidentally involving the Leeds firm and a

different fee arrangement.          See Johnson v. Nextel Commc'n Inc.,

660 F.3d 131 (2d Cir. 2011).6 Moreover, the court noted the opinion

in Nextel did not reach questions of proximate cause.

       The court found that a genuine issue of material fact existed

over   whether       the   Leeds   firm    had   allegedly     engaged     in   the

unauthorized practice of law in New Jersey, denying an earlier

motion for partial summary judgment that the plaintiffs in the

consolidated case had filed.         Moreover, the Rules of Professional

Conduct have been construed to allow out-of-state attorneys to

engage    in   ADR    activity     for    New    Jersey   clients     in   certain

circumstances.       See RPC 5.5(b)(3)(ii) and Opinion 43, 187 N.J.L.J.

123 (Jan. 8, 2007).

       We concur with the trial court's rulings with respect to

Guyden's    claims     seeking     recovery      based    on   the   unauthorized




6
 The counsel fee arrangement in Nextel provided that the employer
defendant would pay the Leeds firm counsel fees on a sliding scale,
depending upon how quickly claimants represented by the firm
settled, with an additional $2 million enhancement if all of them
settled.    Id. at 140-43.       Here, although there are some
similarities, the fees payable by Prudential to the Leeds firm
involved no sliding scale and no ultimate fee enhancement tied to
getting all of the clients with claims to settle.


                                          12                               A-1026-15T2
practice of law and seeking presumed damages from an induced breach

of fiduciary duty.   We need not embellish those rulings here.7

     We respectfully differ with the trial court's "per se" premise

that the standards of care of a lawyer representing clients in

employment discrimination matters cannot include the viewpoint of

Guyden's expert, i.e., that such lawyers should refrain from

advising their clients to agree to binding arbitration or ADR and

waive their rights to a jury trial.   Although the court is right

that statutes and case law generally favor such dispute resolution

processes – where chosen with the mutual consent of the parties –

it is not always in a litigant's best interests to submit to them

and give up the procedural and substantive rights they have in

court and the pretrial provisions of the Rules of Court.          The

right to a civil jury trial is enshrined in the United States

Constitution and our State Constitution and continues to be a

meaningful entitlement.   U.S. Const. amend. VII; N.J. Const. art.

I, § 9.   The broad right of litigant access to pretrial discovery

in our civil courts also generally surpasses the more limited


7
  As a side note, we do not adopt the court's application of "law
of the case" principles in extending to Guyden a prior unpublished
and unappealed opinion the trial court issued in dismissing the
claims of another claimant. Defense counsel at oral argument on
the appeal agreed that it would be inappropriate to bind Guyden
and Fejoku to that unpublished opinion as "law of the case,"
although they think the court's reasoning was sound and logically
applied to the present plaintiffs as well. See R. 1:36-3.

                                13                          A-1026-15T2
ability of parties to obtain facts and evidence within arbitration

and other ADR processes.   See Capital Healthcare Sys. v. Horizon

Healthcare Servs., 230 N.J. 73, 80 (2017).          Punitive damages

recoverable in appropriate civil cases involving flagrant conduct

are not ordinarily recoverable in arbitration. The right to obtain

plenary appellate review of a final judgment issued by a court

contrasts with the far more limited grounds on which to set aside

an arbitration award.   N.J.S.A. 2A:23B-1 to -32.

     Given these many differences between civil litigation and ADR

processes, it is not unreasonable, as Guyden's expert opines, for

an attorney representing a claimant alleging she was the victim

of discriminatory practices to favor and recommend litigating the

matter in court instead of some other forum.    To be sure, at times

ADR can be swifter and less costly than traditional litigation.

But reasonable persons can differ about the standards of care for

attorneys who represent claimants of discrimination about the

proper choice of forum.    The trial court erred on this discrete

point.   The standards of care are fairly debatable.

     That said, we now turn to what turns out to be the crux of

the appeal:   proximate causation.   The trial court concluded that

all of Guyden's claims should be dismissed because of one common

flaw, i.e., her alleged failure to present adequate evidence that

the initial representation by the Leeds        firm caused her any

                               14                            A-1026-15T2
ultimate injury.   As we have already noted, the court reasoned

that Guyden's discharge of the Leeds firm and her retention of

different counsel, who handled her claims for many years thereafter

to completion, broke the alleged chain of causation tied to any

actual harm.   The court noted that an arbitrator had found her

claims to lack merit, and it is therefore speculative to think her

claims were worth any more than the sum her successor attorneys

were able to negotiate in settlement with Prudential.

     We generally agree with the trial court's analysis on this

causation point, subject to one major caveat.    The caveat concerns

whether, in fact, after Federal Judge Hayden authorized discovery

to delve into the issue of fraudulent inducement, Prudential

offered Guyden the opportunity to set aside the arbitration award

and to litigate her claims in court.     The record is disputed and

inconclusive on this key question.

     Defendants present a certification from an attorney who had

been involved in the federal matter, had represented Prudential,

and recalls that he made such an offer orally during a telephone

conference with counsel and a United States Magistrate. The offer,

if it was made at all, apparently was never memorialized in a

confirmatory   writing.     Nor    was   the   telephone   conference

transcribed.   Guyden, meanwhile, denies she was ever told about

such an alleged offer.

                                  15                          A-1026-15T2
     There is clearly a genuine issue of material fact on this

critical question, which makes summary judgment inappropriate.

If, in fact, Prudential made such an offer to Guyden to, in effect,

wipe out the arbitration and the ADR agreement and litigate her

discrimination claims instead in court, and she or her then-counsel

rejected     that    offer,     then    she    cannot       establish     proximate

causation.      That scenario would signify that Guyden was not

ultimately,    as    she   alleges,    "trapped"       in    arbitration,     having

declined an offer to exit that process.                     Her claims of injury

would   be   untenable,       under    the    well-established         doctrine     of

"avoidable consequences."         See Komlodi v. Picciano, 217 N.J. 387,

412 (2014).

     Conversely,      if   Prudential        never   made     such    a   definitive

proposal,    then    Guyden's    claims      were    prematurely      dismissed     on

summary judgment.      Proximate causation would be a proper question

for the jury, viewing, as we must, the record in a light most

favorable to the non-moving party.              Although Guyden settled her

case, she claims she did so under the unfavorable conditions – her

ADR agreement – that the Leeds firm caused her to enter.

     For     these   reasons,     summary      judgment      for     defendants     in

Guyden's case with respect to her legal malpractice claims must

be vacated without prejudice, pending the development of the record

on remand concerning Prudential's alleged offer.                     If conclusive

                                        16                                   A-1026-15T2
proof on that subject does not emerge, then the factual dispute

must be resolved by a jury.

     In sum, we affirm the trial court's disposition as to Guyden

in part, and vacate and remand in part limited to the issues we

have specified.

                                 III.

     We turn to the summary judgment order dismissing Fejoku's

claims.   In doing so, we repeat and incorporate by reference what

we have already said respecting Guyden's various claims.

     There   are   two   important    differences   between   Fejoku   and

Guyden. First, as we will elaborate in more detail, infra, Fejoku,

unlike Guyden, did not litigate his claims with new counsel after

he was no longer a client of the Leeds firm.             Second, unlike

Guyden, Fejoku has no expert report quantifying any proximately-

caused damages.    These differences are critical shortcomings for

Fejoku.

     Here is the pertinent procedural history as to Fejoku.            Like

Guyden and others with discrimination claims against Prudential,

Fejoku initially agreed to be represented by the Leeds firm and

he signed the ADR agreement.

     In February 2000, the Leeds firm sent a letter to Michael

Young and Kathleen Roberts, arbitrators and mediators with JAMS

Endispute ("JAMS"), describing class members' claims.            In July

                                     17                           A-1026-15T2
2000, claimants represented by the law firm began to present their

claims to the mediators.

     In early 2001, Fejoku participated in mediation with JAMS and

demanded from Prudential a sum to settle his claim, but soon

reduced his demand to $4 million plus a promotion.                   As of March

2001,    he    requested      $500,000.         Prudential   counter-offered     him

$10,000 if he stayed at the company or $60,000 if he left.                         In

June 2001, Prudential increased its offer to $75,000 if Fejoku

would leave employment with the company.8

     In September 2001, Prudential made a global settlement offer

of $10.5 million to resolve all outstanding claims in the matters,

but Fejoku opted to proceed to arbitration.                    By October 2001,

Prudential and the Leeds firm agreed to the final global settlement

terms.

     On November 14, 2001, Fejoku told attorney Jeffrey K. Brown

of the Leeds firm that he wanted a different arbitrator to handle

his claim because JAMS had unsuccessfully mediated the matter.

Another       attorney   at    the   Leeds      firm,   Deirdre   Kamber   Chisari

("Kamber"),       responded     that   a    JAMS    arbitrator    would    be   more

sympathetic to Fejoku, having handled numerous other claims by




8
  The parties have not argued these figures are inappropriate to
discuss here under N.J.R.E. 408.

                                           18                               A-1026-15T2
other clients.       In any event, Kamber agreed to set up arbitration

with the American Arbitration Association.

     In    November    2001,   Fejoku     appeared   at   a    pre-arbitration

conference    with    Kamber   and   JAMS    arbitrator       Young.    At   the

conference, Fejoku did not mention his request for a new arbitrator

and instead agreed to attend arbitration on January 17 and 18,

2002.   That same day, Fejoku e-mailed Brown informing him that he

had changed his mind about the arbitration dates.                      The firm

requested a changed date but Arbitrator Young denied it.

     In January 2002, Fejoku told Kamber that he would not attend

arbitration because the process was not, in his view, fair.                    He

further informed Kamber that he would not appear for arbitration

because:   January 17 and 18, 2002 were inconvenient dates for him;

he did not trust JAMS; the ADR agreement had expired; and he wished

to file a lawsuit, not to submit to arbitration.              Kamber responded

that the ADR agreement required him to participate in arbitration.

     On January 17, 2002, Fejoku did not appear at arbitration and

Arbitrator Young ordered him to appear January 25, 2002.                 Fejoku

then informed Prudential's counsel that he would not appear, but

instead, would withdraw from the settlement process and seek

"outside" counsel. On January 31, 2002, Arbitrator Young dismissed

Fejoku's complaint without prejudice.           On February 6, 2002, the



                                     19                                 A-1026-15T2
Leeds firm withdrew from representing Fejoku and informed him that

he was free to arbitrate or go to trial if he wished.

     Notably,    Fejoku   never   retained   any   successor   counsel   to

address his discrimination claims.      He received no settlement from

Prudential.     In August 2008, Prudential terminated him.

     In September 2011, Fejoku filed a pro se lawsuit (Docket No.

ESX-L-7444-11) against Prudential for claims related to his August

2008 termination, but it was dismissed as time-barred.             Fejoku

filed an appeal but eventually withdrew it.

     Meanwhile, Fejoku filed the present legal malpractice case

against the Leeds firm, making allegations similar to those of

Guyden.

     In a comprehensive written decision dated July 7, 2014, the

same motion judge who presided over Guyden's claims granted summary

judgment to defendants in Fejoku's matter.          A core aspect of the

judge's analysis was Fejoku's failure to present viable proof of

proximate causation or harm.

     We affirm the trial court's grant of summary judgment in

Fejoku's case, substantially for the reasons expressed in its

written opinion, and subject to the few analytic caveats we have

already noted in Part II solely with respect to Guyden.

     The critical difference between Fejoku and Guyden is that the

latter retained new counsel and endeavored to extract some recovery

                                   20                             A-1026-15T2
from Prudential.     Fejoku, by contrast, refused to participate in

arbitration and declined to retain new counsel to protect his

interests.     He only belatedly tried to file a pro se complaint

against Prudential when it was too late to do so.

     In essence, Fejoku's losses, if any, are substantially self-

inflicted.     We discern no basis to reinstate his claims in the

present case, even viewing the record in a light most favorable

to him.    We affirm the summary judgment order as to him.

                                   IV.

     The     remaining   issues   raised   on   appeal,   including   the

arguments concerning the late Special Discovery Master's approved

fees and the trial court's decision to appoint such a master in

this complex, multiparty litigation, do not have sufficient merit

to warrant discussion.     R. 2:11-3(e)(1)(E).

     Affirmed in part and remanded in part as to Guyden; affirmed

as to Fejoku.    We do not retain jurisdiction in Guyden.




                                   21                            A-1026-15T2